Citation Nr: 1608936	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for pseudofolliculitis barbae (PFB) with consequent scarring.

2.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the left talus (ankle) with degenerative changes.

3.  Entitlement to a compensable rating for residuals of a spiral fracture of the right fourth finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1980 to March 1997.  The Veteran also had two years and 25 days of prior active duty.

In his January 2010 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  In a May 2010 letter, the RO informed him that his hearing was scheduled for August 2010.  The Veteran failed to report for the scheduled hearing, so was marked as a "no show", and he has not since explained his absence or requested to reschedule the hearing.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.700(e), 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the treatment record from the Little Rock VA Medical Center  is not currently associated with the claims file and is directly relevant to the issues on appeal.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding Little Rock VA medical center records from October 2009 to the present.

2.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




